Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 10, 11, 14, 16, 18, 23-24, 27, 30, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (DE102011102024A1) [see previous office action] in view of Elsheemy (US20150243165A1).
	Regarding Claim 1, Roth teaches;
A method performed by a traffic control entity (taught as a control center or another institution sending information to vehicles, paragraph 0018) for controlling a group of vehicles capable of autonomous driving without requiring a driver (taught as controlling/guiding the vehicles automatically, paragraph 0031), to allow an emergency vehicle to pass the group of vehicles which are travelling concurrently in multiple lanes on a road (taught as intervening in a steering system, brake system and/or drive train to guide it partially automatically, paragraph 0006), the method comprising: 
the traffic control entity detecting that the emergency vehicle is approaching the group of vehicles (taught as presenting the emergency route to the vehicle, paragraph 0020, which originates from the control center, paragraph 0018), 
wherein detecting that the emergency vehicle is approaching the group of vehicles comprises: identifying the vehicles in the group based at least on the position information (taught as the vehicles 2-5 identified/receiving emergency information, paragraph 0016, which is based on the vehicles determined to be in relation to road section 1, paragraph 0015) and the movement information (taught as determining the direction of travel of vehicles 2-5, paragraph 0006 and 0031, and relative motion between the emergency vehicle and vehicles 2-5 by only sending the emergency information to the relevant vehicles in the emergency route, specifically vehicles 2-5, which implies knowledge about the relative motion [approaching or not] of the emergency vehicle to the other vehicles, paragraph 0019); and 
in response to detecting that the emergency vehicle is approaching the group of vehicles, the traffic control entity issuing a command instructing the identified vehicles to adjust their lateral positions relative the lanes to create a passage along the group of vehicles so as to allow the emergency vehicle to move through said passage (taught as controlling vehicles to automatically form an emergency lane, paragraph 0031, from the emergency information which originates from the control center, paragraph 0018), wherein the position information indicates (i) a current position of a non-emergency vehicle included in the group of vehicles (taught as the vehicles conveying an instantaneous position, at least in relation to the road section 1 [related to the emergency route], paragraph 0015) or (ii) a relative position of the emergency vehicle with respect to the non-emergency vehicle (taught as only sending the emergency information to the relevant vehicles in the emergency route, specifically vehicles 2-5, which implies knowledge about the relative position and motion [approaching or not based on the route] of the emergency vehicle to the other vehicles, paragraph 0019, additionally, being able to warn the vehicles 2-5 in advance by a few minutes implies knowledge of relative velocity for an emergency vehicle to vehicles 2-5, paragraph 0019), and 
the movement information indicates (i) any one or more of a current speed of the non- emergency vehicle, a current acceleration of the non-emergency vehicle, a current deceleration of the non-emergency vehicle, or a travelling direction of the non-emergency vehicle (taught as determining the direction of travel of vehicles 2-5, paragraph 0006 and 0031) or (ii) a relative movement of the emergency vehicle with respect to the non-emergency vehicle (taught as only sending the emergency information to the relevant vehicles in the emergency route, specifically vehicles 2-5, which implies knowledge about the relative motion [approaching or not based on the route] of the emergency vehicle to the other vehicles, paragraph 0019, additionally, being able to warn the vehicles 2-5 in advance by a few minutes implies knowledge of relative velocity for an emergency vehicle to vehicles 2-5).
	However, Roth does not explicitly teach; the traffic control entity obtaining position information and movement information, or performing the processing involved with the emergency information.
	Elsheemy teaches; the traffic control entity obtaining position information and movement information (taught as transmitting coordinates of the emergency vehicle to the non-emergency vehicles, Fig 33, where the vehicle locations are sent as a relative proximity to parts of the traffic infrastructure, paragraph 0145, and further spot logging speed of vehicles, paragraph 0161).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use infrastructure as taught by Elsheemy as a communication intermediary between the emergency vehicle and vehicles 2-5 taught by Roth to improve communication. For example, Elsheemy teaches that the long range signal would allow the creation of safe corridors without needing to assign a traveling route, and decrease managing cost (paragraph 0149). Additionally, while the use of an intermediary traffic control entity to obtain and broadcast information to the emergency and non-emergency vehicles is not explicitly taught in Roth, this would be an obvious variation to one of ordinary skill in the art, and is implied in a control center/another institution communicating to vehicles 2-5 in paragraph 0018. 

Regarding Claim 3, Roth as modified by Elsheemy teaches;
The method of claim 1 (see claim 1 rejection). Roth further teaches; wherein the command instructs a first sub-group of one or more vehicles travelling in a first set of lanes to move in a first lateral direction (taught as vehicles 2-3 moving laterally to the left, Fig 1, to form an emergency lane, paragraph 0031) and a second sub- group of one or more vehicles travelling in a second set of lanes to move in a second lateral direction opposite to the first lateral direction (taught as vehicles 4-5 moving laterally to the right, Fig 1 to form an emergency lane, paragraph 0031), and the first and second sub-groups are included [interpreted to mean the vehicles are relevant to the emergency situation, included in the notified vehicles] in the group of vehicles (taught as the vehicles 2-3 and 44-5 belonging to the relevant vehicles to the emergency route, paragraph 0019).

Regarding Claim 10, Roth as modified by Elsheemy teaches;
The method of claim 1 (see Claim 1 rejection). Roth further teaches; wherein at least some of the vehicles in the group are free-style vehicles not operating in a platoon (taught as independent vehicles being controlled, paragraph 0018), the traffic control entity sends the command to each of the free-style vehicles (taught as controlling the vehicles to form a passage, paragraph 0031), and the traffic control entity receives an indication for each vehicle that the emergency vehicle has passed (implied as tracking the location of the emergency vehicle and the independent vehicles, and only issuing warnings/controls to those independent vehicles in the projected path, paragraph 0019 and 0031; once the control center determines that the emergency vehicle has passed [no longer in the path] based on the location, the control/warning would end. Thus, the location identification serves to be an implicit indication of the emergency vehicle passing).

Regarding Claim 11, Roth as modified by Elsheemy teaches;
The method of claim 1 (see Claim 1 rejection). Roth further teaches; wherein before issuing the command the traffic control entity instructs the vehicles in4 371 of PCT/EP2016/054635Preliminary AmendmentAttorney Docket: 3602-1672US1the group to enter emergency mode where said vehicles are configured to act according to the command autonomously without requiring a driver (the control center forces the vehicle to act partially autonomously, which does not need a driver, paragraph 0031).

	It has been determined that claims 14 and 27 contain no further limitations apart from those addressed in claim 1. Therefore, claims 14 and 27 are rejected under the same rationale as claim 1.
	Additionally, claim 16 contains no further limitations apart from those addressed in claim 3. Therefore, claim 16 is rejected under the same rationale as claim 3.

Regarding Claim 18, Roth as modified by Elsheemy teaches;
The traffic control entity of claim 14 (see Claim 14 rejection). Roth further teaches; wherein the traffic control entity is configured to receive the position information and the movement from the vehicles when detected by a positioning function in each of the vehicles (taught as receiving navigation system signals regarding location of the vehicles 2-5, paragraph 0015, which is implied to be known to the control center/another institution to determine which vehicles need to be contacted regarding the emergency information and additionally implies knowledge of the position/movement of the emergency vehicle as identifying the emergency route to be taken, paragraph 0019).

	It has been determined that claims 23-24 contains no further limitations apart from those addressed in claims 10-11. Therefore, claims 23-24 are rejected under the same rationale as claims 10-11 respectively.
	Additionally, claim 30 contains no further limitations apart from those addressed in claim 11. Therefore, claim 30 is rejected under the same rationale as claim 11.

Regarding claim 32, Roth as modified by Elsheemy teaches;
The method of claim 1 (see claim 1 rejection). However, Roth does not explicitly teach; wherein the position information indicates a relative position of the emergency vehicle with respect to the non-emergency vehicle (taught as only sending the emergency information to the relevant vehicles in the emergency route, specifically vehicles 2-5, which implies knowledge about the relative position [approaching or not based on the route] of the emergency vehicle to the other vehicles, paragraph 0019, additionally, being able to warn the vehicles 2-5 in advance by a few minutes implies knowledge of relative velocity for an emergency vehicle to vehicles 2-5), and 
the movement information indicates a relative movement of the emergency vehicle with respect to the non-emergency vehicle (taught as only sending the emergency information to the relevant vehicles in the emergency route, specifically vehicles 2-5, which implies knowledge about the relative motion [approaching or not based on the route] of the emergency vehicle to the other vehicles, paragraph 0019, additionally, being able to warn the vehicles 2-5 in advance by a few minutes implies knowledge of relative velocity for an emergency vehicle to vehicles 2-5).


Regarding claim 37, Roth as modified by Elsheemy teaches; 
The method of claim 1 (see claim 1 rejection). However, Roth does not explicitly teach; wherein the movement information indicates any one or more of a current speed of the non-emergency vehicle, a current acceleration of the non- emergency vehicle, or a current deceleration of the non-emergency vehicle.
Elsheemy teaches; wherein the movement information indicates any one or more of a current speed of the non-emergency vehicle (taught as logging information with a speed report, position and direction in communicating with a traffic control system, originating from a police vehicle, paragraph 0040 and 0043), a current acceleration of the non- emergency vehicle, or a current deceleration of the non-emergency vehicle.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a middleman entity such as the traffic control system taught by Elsheemy into the system taught by Roth in order to improve the increase the information provided to the traffic control system. Elsheemy teaches that the long range signal would allow the creation of safe corridors without needing to assign a traveling route, and decrease managing cost (paragraph 0149), and further information on speed and position would be relevant in determining whether a vehicle should be impacted by an emergency corridor formation.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (DE102011102024A1) [see previous office action] as modified by Elsheemy (US20150243165A1) as applied to claim 1 above, and further in view of Fuehrer (US20150321698A1) [see previous office action].
Regarding Claim 4, Roth teaches;
The method of claim 1 (see claim 1 rejection). However, Roth does not teach; wherein the command instructs all vehicles in the group to move laterally in the same direction such that the passage is created on one side of the group of vehicles.
Fuehrer teaches; wherein the command instructs all vehicles in the group to move laterally in the same direction such that the passage is created on one side of the group of vehicles (Fig 2 teaches vehicles moving in the same direction in lane 225 and 220 to the right to make space for the emergency vehicle 205).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Fuehrer in the system taught by Roth in order to provide more options to form the emergency lane. For example, an emergency vehicle could travel along the barrier of a road, and require only the group of vehicles in the next lane to react by moving away in the same direction. Having more options allows the vehicles to react to more situations.	
	
It has been determined that claim 17 contains no further limitations apart from those previously addressed in claim 4. Therefore, claim 17 is rejected under the same rationale as claim 4.

Claims 7-9, 20-22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (DE102011102024A1) [see previous office action] as modified by Elsheemy (US20150243165A1) as applied to claim 1 above, and further in view of Mudalige (US8352111B2).
Regarding Claim 7, Roth teaches;
The method of claim 1 (see Claim 1 rejection). However, Roth does not teach; wherein the group of vehicles comprises platoon vehicles operating in a platoon controlled by a lead vehicle (L), and wherein the traffic control entity sends the command to the lead vehicle (L) which is thereby enabled to forward the command to the platoon vehicles.  
Mudalige teaches; wherein the group of vehicles comprises platoon vehicles operating in a platoon controlled by a lead vehicle (L) (taught as a leader vehicle for vehicles in a platoon, column 1 lines 36-38), and wherein the traffic control entity sends the command to the lead vehicle (L) which is thereby enabled to forward the command to the platoon vehicles (Figs 1-2 depicts a leader vehicle communicating with infrastructure, e.g a traffic control entity, and can further communicate with other vehicles, column 4 lines 10-13).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the platooning function of Mudalige into the system taught by Roth in order to simplify the communications and coordination of vehicles to respond to the need to form an emergency lane; by having the processing done by a local entity, like a lead vehicle, one can reduce the required transmission time for instructions on how the vehicles need to move to form the lane. If the vehicles each had to transmit their position and relationships back to the traffic control entity for it to be processed before receiving individualized instructions, it could take longer for them to respond, as processing on board computers would reduce the distance signals/instructions would need to travel.	

Regarding claim 8, Roth as modified by Mudalige teaches;
The method of claim 7 (see claim 7 rejection). However, Roth does not teach; wherein the platoon vehicles are operating in at least two platoons, each platoon being controlled by a lead vehicle (L), and wherein the traffic control entity sends the command to each lead vehicle (L) of the platoons.
While Mudalige does not explicitly teach the formation of multiple platoons, it would be obvious to duplicate the process taught by Mudalige when incorporating it into the system taught by Roth in order to coordinate multiple directional responses to form an emergency lane. By separating the vehicles that can shift left from the ones that can shift right, one can parallelize the actions more efficiently and concentrate the bulk of the required processing that would be different between group operations, and thus reduce response time.

Regarding Claim 9, Roth teaches;
The method of claim 7 (see claim 7 rejection). However, Roth does not teach; wherein information about current position and movement of the platoon vehicles is received from the lead vehicle (L).
Mudalige teaches; wherein information about current position and movement of the platoon vehicles is received from the lead vehicle (L) (taught as determining location of a leader vehicle, column 7, lines 6-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the leader vehicle from Mudalige in the system taught by Roth in order to streamline travel, especially within a densely populated or urban area, as taught by Mudalige (column 7 lines 33-36).
	
It has been determined that claims 20-22 contain no further limitations apart from those previously addressed in claims 7-9. Therefore, claims 20-22 are rejected under the same rationale as claims 7-9 respectively. 

Regarding claim 31, Roth teaches;
The method of claim 1 (see claim 1 rejection). However, Roth does not explicitly teach; wherein issuing the command results in the identified vehicles adjusting their lateral positions in a gradual propagating manner. 
	While a gradual, propagating manner is not explicitly taught, Mudalige does present evidence that this is how convoys/platoons with vehicle to vehicle control function. For example, column 15 lines 45-57 describe a situation where the vehicles have to switch positions [such as the requirement for forming an emergency lane], where the vehicles are slowly guided through intermediate positions to get to the new positions. It would be obvious for a platoon to behave in a gradual and predictable manner, as not all vehicles on the road can be counted on to be in communication/in the platoon, and thus must account for human drivers that react more slowly.

Regarding claim 34, Roth as modified by Elsheemy teaches;
The method of claim 1 (see claim 1 rejection). However, Roth does not explicitly teach; wherein the movement information further comprises vehicle proximity distance information indicating a distance measurement [interpreted to mean the information includes neighboring traffic information, such as a traffic density or spacing between vehicles] with respect to the non-emergency vehicle.  
Mudalige teaches; wherein the movement information further comprises vehicle proximity distance information indicating a distance measurement with respect to the non-emergency vehicle (taught as determining and communicating inter-vehicle distances within the platoon, column 27 lines 6-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the platooning function and detecting inter-vehicle distances from Mudalige in the system taught by Roth in order to streamline travel, especially within a densely populated or urban area, as taught by Mudalige (column 7 lines 33-36). This additionally would aid infrastructure devices to transmit information for advanced maneuvers, such as suggested in Mudalige column 27 lines 26-32).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (DE102011102024A1) [see previous office action] as modified by Elsheemy (US20150243165A1) as applied to claim 1 above, and further in view of Froeschl (US20150307131A1).
Regarding claim 36, Roth as modified by Elsheemy teaches; 
The method of claim 1 (see claim 1 rejection). Roth further teaches; the method further comprising: the traffic control entity receiving a message indicating that the emergency vehicle has passed the group of vehicles (implied in the system tracking the vehicle positions, paragraph 0019, where the system would ‘know’ or ‘receive’ an indication that the emergency vehicle’s relative position has passed the targeted/controlled group of vehicles). However, Roth does not teach; and after receiving the message, the traffic control entity transmitting toward at least one vehicle included in the group of vehicles a command triggering said at least one vehicle to re- adjust its lateral position.  
Froeschl teaches; after receiving the message, the traffic control entity transmitting toward at least one vehicle included in the group of vehicles (taught as the vehicle receiving additional information regarding emergency situations, paragraph 0029) a command triggering said at least one vehicle to re- adjust its lateral position (taught as returning a vehicle from a special mode, due to the emergency, to a standard mode, when the emergency/situation is no longer in the vicinity, paragraph 0029).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to communicate a command regarding vehicle behavior as taught in Froeschl in the system taught by Roth in order to streamline travel. It would not make sense to continue to force a vehicle to behave in an emergency mode after the emergency situation has passed. 


Response to Arguments
Ai) Applicant argues Roth does not disclose the claimed position information and movement information. The examiner contends that the ability of the control center to discern which vehicles are relevant to the emergency vehicle path would imply knowledge of where the vehicles are [at least position information and movement information]. As the disclosure of Roth explicitly states that the control center only sends emergency information to the relevant vehicles, paragraph 0019, Roth needs to have knowledge to distinguish between vehicles on the road that would be affected/relevant, which implicitly indicates a position information (is it in the path of the emergency vehicle/situation) and movement information (is the vehicle intersecting the path).

Aii) Applicant argues that Elsheemy also does not obtain the claimed position information and movement information. The examiner argues that Elsheemy does teach determining position information of non-emergency vehicles, based on their proximity to infrastructure, paragraph 0145, and includes speed/ velocity [movement] information, paragraph 0161. Additionally, the examiner notes that "or" in between i) and ii) indicates that only one condition must be satisfied.

Alii) Applicant argues that combining Roth and Elsheemy does not result in the claimed position information and movement information. The examiner argues that Roth's disclosure of a control center is vague, and would be obvious to one of ordinary skill in the art to include traffic infrastructure, as taught by Elsheemy. Thus, the position and movement information determined in Elsheemy collected by the infrastructure is obvious to interpret as a control system.

Aiv) applicant argues that there is no reason to combine Roth and Elsheemy. In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCP A 1969). In this case, the addition of Elsneemy into Roth would improve managing costs, as taught in Elsheemy, paragraph 0149, in creating safe corridors, as taught in Roth.

B) Applicant argues that similar arguments apply to claims 14 and 17. The examiner argues that the same responses apply as in Ai-Aiv.

C) Applicant argues that the art does not teach "before issuing the command" in claims 11, 24 and 30. The examiner argues that the commanding the vehicles to act autonomously before shifting lateral positions is implied; one of ordinary skill in the art would readily recognize that it does not make sense for a vehicle to autonomously shift lateral positions before activating autonomous control, and thus a shift in control mode would have to be performed prior to the autonomous control.
D) applicant argues that Roth does not teach claim 32's recitation of position information or movement information. The examiner argues that Roth's knowledge of relative time between the arrival of the emergency vehicle to the group of vehicles such that vehicles are informed a few minutes in advance implies knowledge of relative velocity and position of the emergency vehicle to the group of vehicles, as this would be necessary to solve the motion equations to determine such a timeframe (x(t)=xo+v*t+1/2 * a.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662